Citation Nr: 0608428	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  97-13 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
schizoaffective disorder prior to June 22, 2004.  

2.  Entitlement to a rating in excess of 70 percent for a 
schizoaffective disorder on and after June 22, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1975.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, through the VA's 
Appeals Management Center (AMC) in Washington, DC.  The 
purpose of such remand was to accomplish certain evidentiary 
and procedural development.  

While the case remained in remand status, the AMC's Resource 
Unit by rating action effectuated in September 2005 increased 
the schedular evaluation for the veteran's schizoaffective 
disorder from 50 percent to 70 percent, effective from June 
22, 2004.  In addition, the veteran was found to be entitled 
to a total disability evaluation for compensation due to 
individual unemployability, and basically eligible for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35, both effective from June 22, 2004.  

The issue of the veteran's entitlement to a rating in excess 
of 50 percent for a schizoaffective disorder prior to June 
22, 2004, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC.  


FINDING OF FACT

Total social and industrial impairment is shown to result 
from the veteran's service-connected schizoaffective disorder 
on and after June 22, 2004.  


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent schedular 
evaluation for a schizoaffective disorder on and after June 
22, 2004, have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9211-
9203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA has 
multiple obligations, including a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
VA also has a duty to notify the appellant of the information 
and evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  In this instance, however, because the benefit 
sought on appeal is allowed in its entirety, the need to 
ascertain whether there has been VCAA compliance in this 
instance is obviated.  Similarly, a grant of the benefit 
sought on appeal likewise obviates the need to discuss 
whether the AMC fully complied with the Board's prior 
development request.  See Stegall v. West, 11 Vet.App. 268, 
270-71 (1998).  

In this instance, findings from a VA bio-psychosocial 
assessment on June 22, 2004, as well as from a December 2004 
statement from an attending private mental health 
professional, the report of a VA psychiatric examination in 
January 2005, and April 2005 correspondence from the 
veteran's attending VA psychiatrist, delineate total 
occupational and social impairment of the veteran due to his 
service-connected schizophrenic disorder.  Despite noted 
compliance with a prescribed treatment regimen, including use 
of antipsychotic medication, the veteran is shown to be 
bothered by delusions, hallucinations, extreme social 
isolation, and gross sleep impairment, among many other 
symptoms, all of which result in complete social and 
industrial impairment.  To that end, a 100 percent evaluation 
is assigned for the veteran's schizoaffective disorder, 
effective from June 22, 2004.  


ORDER

A 100 percent schedular evaluation for a schizoaffective 
disorder is assigned for the period from June 22, 2004, to 
the present, subject to those provisions governing the 
payment of monetary benefits.  


REMAND

The issue of the veteran's entitlement to a rating in excess 
of 50 percent prior to June 22, 2004, remains on appeal, 
despite the fact that the AMC's Resource Unit did not address 
such matter in its supplemental statement of the case (SSOC) 
of September 2005.  Remand is required for corrective action.  

In addition, it appears that the SSOC of September 2005 was 
mailed to the veteran at other than his current address of 
record, with return of that SSOC to the RO by postal 
authorities in February 2004, albeit without its subsequent 
remailing to the veteran at the address set forth in the 
record in January 2005.  It is also noted that such document 
did not make reference to correspondence submitted in May 
2005 by the veteran's attending VA psychiatrist.  Lastly, it 
is evident that the veteran has been in receipt of benefits 
from the Social Security Administration (SSA) for some time, 
but no attempt has been made to date to obtain the medical 
and administrative records underlying that determination of 
initial or continuing entitlement by the SSA.  For these 
reasons, too, this portion of the appeal must be remanded for 
additional actions, prior to further review by the Board and 
entry of a final decision.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  The veteran must be furnished a copy 
of the SSOC of September 2005 at his most 
recent address of record.  

2.  All medical and administrative 
records compiled by the SSA in connection 
with the veteran's application for and 
receipt of SSA disability benefits must 
be obtained and associated with the other 
evidence of record.  

3.  Lastly, the veteran's claim of 
entitlement to a schedular and/or 
extraschedular rating in excess of 50 
percent for a schizoaffective disorder 
for the period from August 19, 1993, to 
June 21, 2004, inclusive, must be 
readjudicated on the basis of all of 
pertinent evidence of record and all 
pertinent legal criteria, including those 
regulatory criteria in effect prior to 
and after the change effectuated as of 
November 7, 1996, for the evaluation of 
psychiatric disorders.  If so warranted, 
referral of the matter to the VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service must 
be undertaken.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished with an SSOC and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


